Name: Commission Regulation (EC) No 2245/2001 of 19 November 2001 amending Annexes IIIB and VI to Council Regulation (EC) No 517/94 as regards quotas for the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  international trade;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R2245Commission Regulation (EC) No 2245/2001 of 19 November 2001 amending Annexes IIIB and VI to Council Regulation (EC) No 517/94 as regards quotas for the Federal Republic of Yugoslavia Official Journal L 303 , 20/11/2001 P. 0017 - 0019Commission Regulation (EC) No 2245/2001of 19 November 2001amending Annexes IIIB and VI to Council Regulation (EC) No 517/94 as regards quotas for the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Commission Regulation (EC) No 2878/2000(2), and in particular Article 5 in conjunction with Article 25(4) thereof,Whereas:(1) Regulation (EC) No 517/94 establishes the annual quantitative limits for certain textile products originating in the Federal Republic of Yugoslavia.(2) Following the political changes in the Federal Republic of Yugoslavia in October 2000, that country is now a full participant in the EU's Stabilisation and Association process and is a full beneficiary of the Community's preferential trade regime with the countries of the Western Balkans established by Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(3), as amended by Regulation (EC) No 2563/2000(4).(3) A mandate for the negotiation of a bilateral agreement in trade in textiles cannot yet be considered since issues relating to foreign trade and customs control within the Federal Republic of Yugoslavia have still to be resolved.(4) Trade in certain categories of textile products is presently blocked because the quotas have been exhausted. The Federal Republic of Yugoslavia has requested a 20 % increase in those quotas.(5) It is appropriate to increase the levels of all quotas for the Federal Republic of Yugoslavia, as was done for Croatia and Bosnia and Herzegovina for the year 2000 by Council Regulation (EC) No 7/2000(5) prior to the negotiation of bilateral textile agreements with those two countries.(6) The starting point for determining that increase should be the quota growth rate per category which was foreseen in a Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products, concluded by Council Decision 90/649/EEC(6).(7) That across-the-board increase should be redistributed to the categories most needed, up to the limits of the increases requested by the Federal Republic of Yugoslavia.(8) The increased quota levels should apply from the beginning of the year 2001 in order to absorb certain pending import requests.(9) Regulation (EC) No 517/94 should therefore be amended accordingly.(10) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, as defined by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1Annexes IIIB and VI to Regulation (EC) No 517/94 are amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 November 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 333, 29.12.2000, p. 60.(3) OJ L 240, 23.9.2000, p. 1.(4) OJ L 295, 23.11.2000, p. 1.(5) OJ L 2, 5.1.2000, p. 51.(6) OJ L 352, 15.12.1990, p. 120.ANNEXAnnexes IIIB and VI to Regulation (EC) No 517/94 are amended as follows:1. Annex IIIB is replaced by the following: "ANNEX IIIBAnnual Community quantitative limits referred to in the fourth indent of Article 2(1)FEDERAL REPUBLIC OF YUGOSLAVIA>TABLE>"2. Annex VI is replaced by the following: "ANNEX VIOUTWARD PROCESSING TRAFFICAnnual Community quantitative limits referred to in Article 4FEDERAL REPUBLIC OF YUGOSLAVIA>TABLE>"